501 Seventh Avenue, New York, New York 10018 • (212) 287-8282 • Fax (212) 287-8275 • email: jdubiner@warnaco.com JAY L. DUBINER Senior Vice President General Counsel & Corporate Secretary September 1, 2010 Mr. John Reynolds Assistant Director Office of Beverages, Apparel and Healthcare Services Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: The Warnaco Group, Inc. Form 10-K FYE January 2, 2010 Filed March 2, 2010 File No. 1-10857 Dear Mr. Reynolds: The Warnaco Group, Inc. (the “Company”) has received the comments of the staff of the Commission (the “Staff”) set forth in your letter dated August 30, 2010 (the “Comment Letter”). As discussed with the Staff this afternoon, the Company respectfully requests an extension to September 22, 2010, for the date by which the Company must provide its response to the Comment Letter.The Company understands pursuant to its discussions with the Staff that the extension has been granted by the Staff. Please do not hesitate to contact me if you have any questions regarding this matter at (212) 287-8000. Very truly yours, /s/ Jay Dubiner Jay Dubiner Senior Vice President and General Counsel Enclosures cc: Alan C. Myers, Skadden, Arps, Slate, Meagher & Flom LLP Janice McGuirk, Securities and Exchange Commission Pam Howell, Securities and Exchange Commission
